NUMBER 13-20-00501-CR

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


STEVEN WAYNE LANDRUM,                                                       Appellant,

                                                   v.

THE STATE OF TEXAS,                                                          Appellee.


                       On appeal from the 36th District Court
                            of Aransas County, Texas.


                                             ORDER
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      This cause is before the Court on appellate counsel’s Anders1 brief and motion to

withdraw as counsel. Pursuant to Kelly v. State, appellate counsel has informed the Court

that she notified appellant of her filing of the Anders brief and motion to withdraw. See


      1See   Anders v. California, 386 U.S. 738, 744 (1967).
Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014). In addition, appellate counsel

stated that she sent a copy of the record directly to appellant. See id. at 320 n.22

(recognizing that appellate counsel sometimes sua sponte send the record to the

appellant). The record in this case includes two volumes of the reporter’s record, the

clerk’s record, the first supplemental clerk’s record, Exhibit V3, and State’s exhibit A,

which is a video.

       In Kelly, the Texas Court of Criminal Appeals held that appellate counsel must

“assist the appellant in filing a motion in the court of appeals for access to the appellate

record if that is indeed what the appellant wants,” and that “[o]nce such a motion is filed,

the court of appeals has the ultimate responsibility to make sure that, one way or

another . . . the appellant is granted access to the appellate record so that he may file his

response. . . .” Id. at 315. The Kelly court noted that sometimes however “when the

appellate record is not voluminous, appellate counsel will sua sponte send a copy of the

appellate record to the appellant along with the Anders brief and motion to withdraw.” In

that case, the Kelly court stated that “the court of appeals could then simply issue an

order requiring the appellant to file his response to the Anders brief by a date certain.” Id.

at 320 n.22.

       Here, appellate counsel has sua sponte provided the record to appellant along with

the Anders brief and motion to withdraw. Accordingly, it is hereby ORDERED that

appellant shall have thirty (30) days from the date of this order to file his pro se response

to the Anders brief with this Court if he so chooses. See Id. The State shall have twenty




                                              2
days thereafter to file its response, if any.

                                                    PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed on the
21st day of May, 2021.




                                                3